_.
        .     -
                                                              R-1003




                               Auwrxr    11. -rExA=
PRICE  DANIEL
ATTOR?aEY
        GENERAL

                                    December i3, 1947

            Mr. John W. Newton,
            Member Board of Directors,
            Texas A. & M. College,
            P. 0. Box 3311,
            Beaumont, Texas        opinion No. v-462
                                        Re: Whether a Member of the
                                            Board of Directors of ’
                                            A & M College holds an
                                            Office of Emolument.
            Dear Mr. Newton:
                        In your letter to this department you state
            that the State Auditor has questioned the legality of
            Your serving simultaneouslyon the Board of Directors
            of both Texas.A. & Mb.College and the Lower Heches Val-
            ley Authority, in vierrof Seotion 40 of drtlols 16 of
            the Texas Constitution.
                        That article provfdes in part:
                        “No person shall hold or exercise, at
                  the same time, more than one civil office of
                  emolument . . . .v(Rmphasis amtK&oz
                  this opinion.)
                        Unquestionably,both of these positions on
            the Board of Directors are “civil offices.” It will be
            so ‘assumedfor the purposes of this opinion. But the
            oonstitutlonalprohibition is not simply against the hold-
            ing of two civil offices. To come within that Article the
            positions must be offices of emolument.
                        The rule is stated in 34 Tex. Jur.,
            349, Public Orfloers, Sec. 17:
                       “The Constitution applies only to of-
                  fices 0r emolument. fEmolument( means a
                            profit, gain or advantage;hence
                  the same II=    may hold two civil offices
                  where
                  whew- no
                        _ pay, oompensationor pecuniary gain
                  attachei to one of them, provided they are
                  attaches
                  not lnCom~.rurwo
                      lncompatibleon
                                                     .
-   I




        m.   John W. Newton - Page 2   (V-462)


                    The rule is similarly stated in State v. Mar-
        tin, (Civ. App. 1932), 51 S. W. (2d) gl5, whme      rmt
        ran   individual to hold the offices of school ,trusteeand
        tax assessorwas ohallenged:
                    "The constitutionalprovision does not,
              per se and as a matter of law, prohibit a
              person from holding the office of aohool trus-
              tee while also holding another pub110 office,
              for the simple reason that that provision a
              plies, arbitrarily, only to lcivil ofrice(sk
              of emolumemt,1~whereasthe offioe of trustee
              of the Laredo independentschool district is
              not one of 'emolument,*since the holders
              thereof 'shall serve without compensation.'*
                    See also Graves 1. M. Griffin O'Nei,l& Sons,
        189 S.W. 778. Thomasnernan       Count- Line.-ST
        ;?78S. W. 312' rev. on-otdd&t%m.Gere
        incompatible):290 S, W. 152; and Attorney General's Opin-
        ions.O-1422and o-2991.
                                           .Y
                    Since the statute creating the LowerNeches Riv-
        er Authority provides that the members of its Board of Direc-
        tors "shall receive as fees of office the sum of not to ex-
        ceed Ten Dollars ($10.00) per day for each day of service
        necessary to discharge their duties," that ofiice is one of
        emolument. Acts 43rd Leg., 1933, 1st C. s. p. 169; 21 V.C.S.
        581; Opinion O-490.
                   However, Article 2612 R.C.S., with reference to
        A. &M. College, provides:
                    "Said Directors shall serve without com-
             .pensation,but shall receive actual expenses
              incurred in attending said meetings or in the
              transactionof'any business of the College'im-
             posed by said Board."
                    Since the Statute expressly provides that such
        direotors shall serve without oompensatlon,the provision
        for mere reimbursementof aotual expenses does,not make the
        orfioe one of %nolument.*
                    The.term "emolument"has been derined as mean-
        ing "peouniaryprofit gain, or advantage." Irwin v. State,
        (Tex. Grim. App. 19443 177 S. W. (26) 970. BouviiirvsF
        Dictionary derines wemolumentwas "The
        offioe or employment;that which is
        for services, or whioh is annexed to
.   .
        .     -
                       \




            Mr. John W. Newton - Page 3   (v-462)



                                Webster's New InternationalDiction-
            $ywid:       &ibi;dged) defines wemolumentwas'"BrOfit
            from ofrioe, employment, or labor; compensation,fees or
            salary."
                        We therefore hold, and you are so advised,
            that sinoe the of'ficeof Director of A. & M. College is
            not one of "emolument,n the'statute expressly providing
            that such directors shall serve "without compensation."
            You may therefore simultaneouslyhold that office and ~the
            office of Director of the Lower Neches Valley Authority.
                        However, since both directorshipsare offices
            of honor and trust. YOU may not be paid from the Treasury
            ~~~~,~h~~ot~,t~e~~.~~c~~~n,“,‘~~~e~~
            bursement for salary or expenses from either offiae, it
            Is not necessary to here decide whether "expenses".oome '
            within the terms "salary or oompensation,"as used in Seo-
            tion ~33 of Artiole 16. That article reads:
                        "The accounting,officersof this State
                  shall neither draw nor pa'ya warrant upon the
                  treasury'infavor of any person, for .+
                                                       salar -or
                  oom ensation as agent, officer or appo n ee,
                  W*           the same time any other office or
                  position of honor, trust or,profit under this
                  State. . . ."~
                                    SUMMARY
                        Membership on the Board of Directors of.
                  A. & k4.College, while constitutingan office,
                  is not an "office of emolument,w sinoe Article
                  2612 expre&ly provides that such members shall
                  serve "without compensation." Hence one per-
                  son may serve as a member of the Board of Dire+
                  tors of A. & M. College and the Lower Neches
                  Valley Authority. Seotion 40 of Arti 16. How-
                  ever, the Bcoounting officers of the State may
                  not issue a warrant in his behalf for salary or
                  omapensationwhile such person holds both offices.
                  Section 33 of Article 16.



                                              Joe R. Greenhill

            fgig!q&!&t
            JRG:wb
                                              Executive Assistant